PER CURIAM:
No member of the panel nor judge in regular active service1 of the court having *290requested that the court be polled on Rehearing En Banc (Fed. R.App. P. and 5th CiR. R. 35), the Petition for Rehearing En Banc is DENIED.
Treating the Petition for Rehearing En Banc as a Petition for Panel Rehearing, the Petition for Panel Rehearing is GRANTED, the opinion of the court filed December 22, 20082 is WITHDRAWN, and the revised panel opinion filed herewith is SUBSTITUTED therefor.

. Judge Dennis and Judge Clement did not participate in the consideration of rehearing en banc.


. 2008 WL 5295389 (5th Cir.2008).